Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record taught or suggested that the fluid pickup percentage was compared to a predefined threshold value and if the fluid pickup percentage was greater than the predefined threshold value it was deemed to possess sufficient tackiness for use (but if it was below or equal to the threshold value it was discarded as possessing insufficient tackiness). The prior art reference to EP 2692783 (newly cited herein) expressed a relationship between fluid pickup and tackiness (compare Tables 1 and 3 and examples 1-11 and comparative examples 3-8 and paragraphs [0146]-[0147] for example). EP ‘783 appears to clearly lead one to desire that if the water pickup percentage (water absorption percentage) was above a threshold value of say 15%, the prepreg would be deemed to have inadequate tackiness  due to poor impregnation (and if the prepreg had a lower water pickup percentage  in EP ‘783, below the threshold value, it would have been deemed suitable for use as having adequate tackiness). This is the opposite arrangement for the testing determination with the threshold value from that disclosed by applicant and as such, the identified determination and comparison with the predefined threshold value for fluid pickup (to determine adequate tackiness) is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746